Case 21-00717-5-SWH         Doc 11 Filed 04/15/21 Entered 04/15/21 08:21:12              Page 1 of 3




                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                RALEIGH DIVISION

 IN RE:
 BERNARD PARKER, SR.,                                              CASE NO.: 21-00717-5-SWH
 PAULA GRAY PARKER,                                                CHAPTER 13
           DEBTORS

            TRUSTEE’S OBJECTION TO CLAIM, NOTICE THEREOF,
                     AND CERTIFICATE OF SERVICE

        NOW COMES, John F. Logan, Standing Chapter 13 Trustee, and hereby objects to the
 following proof of claim for the reasons set forth below:

                           Claim
       Creditor                      Date Filed     Amount       Status               Collateral
                             #
Pentagon Federal Credit      4        4/13/21     $33,481.72    Secured          2019 Dodge Journey
        Union

         1.     The Creditor has not attached sufficient documentation to the claim to establish it
 has a properly perfected security interest in the Collateral. The claim therefore fails to comply
 with Fed. R. Bankr. P. 3001(d).

        2.     The claim has not been executed and filed in accordance with the Federal Rules of
 Bankruptcy Procedure and therefore should be disallowed as a secured claim, and allowed as a
 general unsecured claim.

         WHEREFORE, based on the foregoing, the Trustee respectfully requests that the Court
 enter an order allowing said claim as a general unsecured claim.

 DATED: April 15, 2021
                                                      s/ John F. Logan
                                                      John F. Logan, Chapter 13 Trustee
                                                      P.O. Box 61039
                                                      Raleigh, N.C. 27661-1039
                                                      Tel: 919-876-1355
                                                      mburnett@ralch13.com
Case 21-00717-5-SWH             Doc 11 Filed 04/15/21 Entered 04/15/21 08:21:12                         Page 2 of 3




                            UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                    RALEIGH DIVISION

 IN RE:
 BERNARD PARKER, SR.,                                                         CASE NO.: 21-00717-5-SWH
 PAULA GRAY PARKER,                                                           CHAPTER 13
           DEBTORS

                             NOTICE OF OBJECTION TO CLAIM

 John F. Logan, Chapter 13 Trustee, has filed an objection to your claim in this bankruptcy case.

 Your claim may be reduced, modified, or eliminated. You should read these papers carefully and discuss
 them with your attorney, if you have one.

 If you do not want the court to eliminate or change your claim, then on or before MAY 18, 2021 you or
 your attorney must file with the Court, pursuant to Local Rule 9014-1, a written response, an answer
 explaining your position, and a request for hearing at

                      U.S. Bankruptcy Court, P.O. Box 791, Raleigh, NC 27602.

 If you mail your response to the court for filing, you must mail it early enough so that the Court will
 receive it on or before the date stated above.

 You must also send a copy to:
  Objector’s Attorney’s              JOHN F. LOGAN, CHAPTER 13 TRUSTEE
  Name & Address:                    PO BOX 61039
                                     RALEIGH, NC 27661


  Name & Address of                  TRAVIS SASSER, ESQ.
  Others to be served:               2000 REGENCY PARKWAY, SUITE 230
                                     CARY, NC 27518


 If a response and a request for hearing is filed in writing on or before the date set above, a hearing will
 be conducted on the objection to claim at a date, time and place to be later set and all parties will be
 notified accordingly.

 If you or your attorney do not take these steps, the Court may decide that you do not oppose the objection
 to your claim.

 DATED: April 15, 2021                                         s/ John F. Logan
                                                               John F. Logan, Chapter 13 Trustee
                                                               N.C. State Bar No.: 12473
                                                               P.O. Box 61039
                                                               Raleigh, NC 27661
                                                               Tel: 919-876-1355
Case 21-00717-5-SWH            Doc 11 Filed 04/15/21 Entered 04/15/21 08:21:12                       Page 3 of 3




                             UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                     RALEIGH DIVISION

 IN RE:
 BERNARD PARKER, SR.,                                                       CASE NO.: 21-00717-5-SWH
 PAULA GRAY PARKER,                                                         CHAPTER 13
            DEBTORS

                                   CERTIFICATE OF SERVICE

 I, William Christensen, of P.O. Box 61039, Raleigh, NC 27661-1039, do certify:

 That I am and at all times hereinafter was, more than eighteen (18) years of age; and

 That I have this day served a copy of the Trustee’s Objection to Claim and Notice Thereof
 upon all interested parties in this action by depositing a copy of same in a postage paid envelope
 with the United States Postal Service addressed to:

         Travis Sasser, Esq.
         2000 Regency Parkway, Suite 230
         Cary, NC 27518

         Pentagon Federal Credit Union – SENT VIA CERTIFIED MAIL
         Attn: Officer/Managing Agent
         PO Box 1432
         Alexandria, VA 22313-2032

         Bernard Parker, Sr.
         Paula G. Parker
         2020 Sanders Road
         Stem, NC 27581

 or if such interested party is an E-Filing User, by serving such interested party by electronic transmission,
 pursuant to Local Rule 5005-4(9)(b).



 I certify under penalty of perjury that the foregoing is true and correct.

         EXECUTED ON: April 15, 2021
                                                                      s/William Christensen
                                                                      William Christensen
                                                                      Claims Analyst
